Journal Entries (1821-22): Journal3: (1) Rule to bring body *p. 201; (2) continued *p. 261; (3) motion for judgment *p. 336; (4) rule for judgment, jury to assess damages *p. 366.
Papers in File: (i) Precipe for capias; (2) capias and return; (3) recognizance; (4) bail piece and certificate of exoneration of manucaptors; (5) declaration; (6) copy of bail piece; (7) notice of oyer; (8) plea of nil debet and notice of motion to withdraw plea; (9) copy of bail piece. *184committitur, acknowledgment of receipt of person of defendant, and certificate of commissioner of bail; (10) copy of bail piece, rule for notice to show cause against exoneretur, sheriff’s return, rule for exoneretur; (11) acknowledgment of receipt of attorney’s fee; (12) precipe for discontinuance; (13) precipe to enter receipt of clerk’s fees; (14) acknowledgment of receipt of sheriff’s fees.
1821 Calendar, MS p. 40. Recorded in Book B, MS pp. 230-32.